Citation Nr: 0802061	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-07 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, among other things, denied the 
benefit sought on appeal.

The veteran initially appealed the assignment of a 30 percent 
rating for post-traumatic stress disorder, asserting that a 
50 percent rating should be assigned.  In a March 2006 rating 
decision, the RO granted an initial rating of 50 percent for 
the veteran's post-traumatic stress disorder.  As such, the 
veteran's appeal is satisfied with respect to that issue and 
it is not here before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not develop hypertension during service, 
within one year of discharge of service or as a consequence 
of his period of active service.

3.  The veteran did not develop hypertension as a result of 
post-traumatic stress disorder.

4.  The veteran's essential hypertension has not increased in 
severity as a result of post-traumatic stress disorder.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
presumed to have been incurred in service, or incurred as a 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
hypertension, to include as secondary to a service-connected 
disability.  He was advised as to what part of that evidence 
he was to provide and what part VA would attempt to obtain 
for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter 
included notice of the five elements of a service-connection 
claim as is required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided to the veteran in 
December 2002, prior to the appealed AOJ decision in keeping 
with Pelegrini.  The notice that provided the veteran with 
all information required to meet VA's duty to notify, 
however, was provided subsequent to the appealed AOJ 
decision.  A Supplemental Statement of the Case was issued in 
October 2006, effectively readjudicating the claim.  Thus, 
all notices are deemed predecisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his hypertension, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Accordingly, the Board now turns to the merits of the claim.

The veteran asserts that he developed hypertension as a 
result of stress caused by his service-connected post-
traumatic stress disorder.  He reports having been diagnosed 
as having hypertension as early as 1985 and post-traumatic 
stress disorder in approximately 2001.  The veteran is 
currently treated for both hypertension and post-traumatic 
stress disorder.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be awarded for chronic diseases, 
including hypertension, if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
The regulations also provide for the award of secondary 
service connection based on aggravation of a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310(b).  

Consistent with the veteran's assertions, his service medical 
records do not include complaints related to high blood 
pressure or a diagnosis of hypertension.  Upon separation 
examination in May 1970, the veteran's blood pressure was 
124/84.  As such, service connection for hypertension on a 
direct basis is denied.

Also consistent with the veteran's assertions, there is no 
evidence of complaints related to high blood pressure or a 
diagnosis of hypertension within one year of the veteran's 
discharge from service.  Consequently, service connection for 
hypertension is denied on a presumptive basis.

Post-service medical evidence reveals that the veteran is 
treated by both private physicians and VA physicians for 
hypertension.  He is prescribed medication, but it appears 
that his hypertension remains under poor control.  VA 
treatment records show continued treatment for post-traumatic 
stress disorder related to the veteran's service in Vietnam.  
Treatment records do not include a medical opinion as to the 
etiology of the veteran's hypertension.

In January 2006, the veteran underwent VA cardiology 
examination and was determined to have poorly controlled 
hypertension.  The examiner reviewed the veteran's claims 
folder prior to examining the veteran and noted a history of 
hyperlipidemia and cigarette smoking.  The examiner related 
that he was unable to determine the exact temporal 
association between the onset of hypertension and the 
diagnosis of post-traumatic stress disorder, but pointed out 
that it was well known that any stress is associated with an 
increase in blood pressure response.  As such, the examiner 
stated that it was possible that the veteran's high blood 
pressure was secondary to stress, but that smoking and 
hyperlipidemia were also likely contributors to the veteran's 
hypertension.  Interestingly, the examiner concluded his 
report with the statement that it was less likely as not that 
hypertension was the result of post-traumatic stress 
disorder.

Also in January 2006, the veteran underwent VA psychiatric 
examination and the diagnosis of post-traumatic stress 
disorder was continued.  The examiner opined that the 
veteran's hypertension was at least as likely as not caused 
by or a result of stress from symptoms of post-traumatic 
stress disorder.  The examiner based this opinion on a 
document found in the Federal Register that addressed a 
prisoner of war health study.

In April 2006, the veteran advised VA that he had stopped 
smoking cigarettes following a July 1996 heart attack and 
that he had only been smoking twelve years when he was 
diagnosed as having hypertension.  The veteran noted that he 
began smoking in 1968 when he was in the service.  Along with 
this statement, the veteran submitted a letter from a private 
treating physician that included the statement that there was 
no significant data showing that hypertension resulted from 
underlying hyperlipidemia or chronic smoking.

In an effort to reconcile the medical opinions of record, the 
Board sought a medical expert opinion under 38 C.F.R. 
§ 20.901.  In July 2007, a cardiologist at the Muskogee, 
Oklahoma, Medical Center reviewed the veteran's claims folder 
as well as medical texts relating to hypertension and 
possible causes of that disease.  Following such review, the 
cardiologist opined that it was not likely that the veteran's 
current hypertension was caused by post-traumatic stress 
disorder and it was less likely that the veteran experienced 
an increase in the severity of his hypertension as a result 
of post-traumatic stress disorder as opposed to the natural 
progress of the hypertensive disease.  The cardiologist 
reported identifiable causes of hypertension and factors that 
cause worsening of the disease.  He also stated that 
fundamental to the difficulty of controlling hypertension was 
the inherent nature of the disease.

A copy of the July 2007 report was sent to the veteran and, 
in October 2007, he submitted a statement from his treating 
cardiologist who had reviewed the VA expert opinion.  The 
veteran's treating cardiologist stated that he had treated 
the veteran for quite some time and that he continued to have 
essential hypertension that was difficult to control 
notwithstanding the use of medications.  He then stated that 
he was not certain of a link between post-traumatic stress 
syndrome and a worsening course of hypertension.  The 
treating cardiologist pointed out that the veteran had 
followed a pattern of severe hypertension despite adequate 
medical therapy and that there was no evidence of renal 
artery disease.

Given the evidence as outlined above, the Board finds that 
there is sufficient medical evidence upon which to render a 
decision and there is no need for any further development of 
the veteran's claim.  Although there are conflicting medical 
opinions of record, the Board does not find that the evidence 
is in relative equipoise so as to be in a position to resolve 
all reasonable doubt in favor of the veteran as per 38 C.F.R. 
§ 3.102.  Specifically, the favorable medical opinion dated 
in January 2006 was rendered by a psychiatrist and not by a 
cardiologist and, as such, is outweighed by the negative 
opinion rendered by the expert in the field of cardiology.  
Additionally, the statements made by the examining VA 
cardiologist in January 2006 suggesting a link between stress 
related to post-traumatic stress disorder and the veteran's 
hypertension were followed by a negative conclusion so as to 
effectively make the statements less than useful in 
substantiating the veteran's claim.

The expert cardiology opinion clearly showed a review of the 
record and pertinent medical texts and resulted in the 
finding that the veteran's hypertension was not caused by or 
aggravated by his post-traumatic stress disorder.  This 
opinion is not refuted by the veteran's treating cardiologist 
who reviewed the opinion.  Instead, the treating cardiologist 
related that he was uncertain of a link between the two 
disabilities.  Consequently, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and service connection for hypertension must also be denied 
on a secondary basis as hypertension is not shown to be 
proximately due to or the result of a service-connected 
disability nor to have increased in severity as a result of a 
service-connected disability.

ORDER

Service connection for hypertension, to include as due to 
service-connected post-traumatic stress disorder, is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


